SAVOY, Judge.
This action was instituted by plaintiff against the insurer of Bonnie Faye Lowery, and Bonnie Faye Lowery, whose automobile struck plaintiff as she was crossing the main street in Jennings, Louisiana.
The facts reveal that on the afternoon of July 13, 1970, plaintiff was walking across the intersection of North Main and East and West Plaquemine Streets in Jennings, Louisiana, in a westerly direction when she was struck by a vehicle driven by Mrs. Lowery. Defendant driver was making a left turn onto Main Street when the accident occurred. As a result of the accident, plaintiff suffered minor injuries. Defendants answered the suit, and as a defense, charged plaintiff with (a) failing to maintain a proper lookout; (b) failing to take the proper steps to protect herself from possible injury; (c) failing to see what she should have seen and to do what she should have done under the circumstances ; (d) placing herself in a position of peril; and (e) failing to yield the right-of-way to her vehicle. Alternatively defendants pled contributory negligence as a defense.
After a trial on the merits, the trial judge awarded plaintiff damages in the sum of $1,300.00. Plaintiff appealed. Defendants answered the appeal.
The finding of negligence on the part of the left turning motorist was well supported by the evidence. Defendant driver testified that the pedestrian came out of nowhere. The 67-year-old plaintiff walked from the curb to a position about one-third of the distance across this wide street. The left turning motorist struck her with the left front portion of her vehicle. The pedestrian was in the crosswalk before the left turn was commenced, and defendant driver should have seen the pedestrian.
Plaintiff testified that the intersection in the instant case was controlled by a traffic signal; that as the light turned green for her, she looked, did not see any cars, and commenced to cross the intersection, at which time she was struck by Mrs. Lowery’s car which made a left turn onto Main Street. The trial judge accepted her version of the accident, and we will not disturb his finding that plaintiff was free from contributory negligence.
Plaintiff complains that the award of $1,300.00 is inadequate in this case. While plaintiff had serious complaints, the trial judge found that the injuries complained of were not of a serious nature. After examining the record, we feel the award is fair. Plaintiff was not injured severely, and in view of the great discretion granted the trial judge, we will not disturb his award.
For the reasons assigned, the judgment of the district court is affirmed at appellant’s costs.
Affirmed.